Citation Nr: 9935918
Decision Date: 12/28/99	Archive Date: 02/08/00

DOCKET NO. 96-46 658               DATE DEC 28, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Oakland, California

THE ISSUES

1. Entitlement to service connection for a thyroid disorder.

2. Entitlement to an increased evaluation for the postoperative
residuals of an osteoid osteoma of the left femur with limitation
of motion of the left hip, currently evaluated as 10 percent
disabling.

3. Entitlement to an increased evaluation for increased evaluation
for residuals of a fracture of the right acetabulum, currently
rated as 20 percent disabling.

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

William J. Jefferson, Counsel

INTRODUCTION

The veteran had active service from May 1968 to July 1972.

This case comes before the Board of Veterans' Appeals (Board) on
appeal from rating decisions of the Department of Veterans Affairs
(VA) Oakland, California, Regional Office (RO). A rating decision
in March 1996 denied the claims of entitlement to service
connection for chronic left hip, chronic skin, and thyroid
conditions. The March 1996 rating decision also denied an increased
evaluation for postoperative residuals of an osteoid osteoma of the
left femur, residuals of a fracture of the right acetabulum, and
awarded an increased evaluation for low back pain, evaluated as 20
percent disabling. The veteran disagreed with the March 1996 rating
determinations and a statement of the case was issued in May 1996
as to the osteoid osteoma of the left femur disorder, the right
acetabulum disorder, the left hip disorder, the skin disorder, and
the thyroid disorder. The statement of the case did not address the
low back disorder. In October 1996, a timely substantive appeal was
filed as to the disorders covered by the May 1996 statement of the
case.

Thereafter,, in November 1997, a rating decision granted service
connection for a chronic skin condition awarding a 10 percent
evaluation, and also awarded a 40 percent evaluation for low back
pain. In November 1998, the RO increased the evaluations for the
skin disorder to 30 percent, and for the veteran s low back
disorder, characterized as degenerative joint and disc disease of
the lumbosacral spine, to 60 percent.

In August 1999, a rating decision awarded service connection for
limitation of motion of the left hip secondary to the postoperative
residuals of an osteoid osteoma of the left femur. Limitation of
motion of the left hip was then associated with the residuals of a
postoperative osteoid osteoma of the left femur.

- 2 -

In an August 1999 statement, the veteran's representative withdrew
the issue of an increased evaluation for a chronic skin disorder.
In that the issue was withdrawn, it is no longer on appeal and will
not be considered by the Board at this time.

The RO has indicated that the disability evaluations concerning the
veteran's low back and left femur disorders were full grants of the
benefits sought by the veteran. As a result, the RO has not
certified those issues for appeal. It is important to note,
however, that the RO and the Board are required to consider
entitlement to all available ratings for conditions to the maximum
disability rating allowed by law. AB v. Brown, 6 Vet. App. 35
(1993).

With respect to the issue of an increased evaluation for a low back
disorder, recently diagnosed as degenerative joint and disc disease
of the lumbosacral spine, it is noted that in his October 1996
substantive appeal (considered to have been a notice of
disagreement as to the low back disorder) the veteran specifically
stated that the benefit that he was seeking for that disorder was
a 40 percent rating. Given that a 60 percent rating was granted for
degenerative joint and disc disease of the lumbosacral spine in a
November 1998 rating decision, this is considered a full grant of
the benefits sought, and the Board lacks jurisdiction to proceed
further as to that issue.

Concerning the issue of an increased evaluation for the
postoperative residuals of an osteoid osteoma of the left femur
with limitation of motion of the left hip, however, it is noted
that the veteran indicated in the October 1996 substantive appeal,
that what he was seeking with respect to that disorder was a
compensable evaluation. Although this disability was subsequently
awarded a 10 percent disability evaluation in an August 1999 rating
decision, given that the veteran did not specify a percentage
limitation with respect to his request for a "compensable
evaluation," it is not apparent that a full grant of benefits have
been awarded to the veteran as to that disorder. Consequently, the
Board will address the issue of postoperative residuals of an
osteoid osteoma of the left femur with limitation of motion of the
left hip, as indicated on the title page of this decision. Although
this issue had not been certified by the RO for appeal, 38 C.F.R.
19.3 5 provides that

3 -

certification is used for administrative purposes and does not
serve to either confer or deprive the Board of jurisdiction over an
issue.

FINDINGS OF FACT

1. Competent medical evidence of thyroid disease is not shown
during service or to a compensable degree within one year after
service.

2. The postoperative residuals of an osteoid osteoma of the left
femur with limitation of motion of the left hip result in pain on
motion and restricted motion of the left hip, but are not
productive of malunion or nonunion of the femur; flexion of the
left thigh limited to 30 degrees; or limitation of abduction of the
left thigh, motion lost beyond 10 degrees.

3. The veteran sought on appeal a 20 percent evaluation for
residuals of a fracture of the right acetabulum; a 20 percent
rating was subsequently granted by the RO.

CONCLUSIONS OF LAW

1. The claim of service connection for a thyroid disorder is not
well grounded. 38 U.S.C.A. 5107(a) (West 1991).

2. The criteria for a rating in excess of 10 percent for the
postoperative residuals of an osteoid osteoma of the left femur
with limitation of motion of the left hip have not been met. 38
U.S.C.A. 1155, 5107 (West 1991); 38 C.F.R. 4.7, 4.40, 4.45,
Diagnostic Codes 5015, 5252-55 (1999).

3. There is no specific error of fact or law alleged regarding the
issue of entitlement to an increased rating for a fracture of the
right acetabulum, and the Board is without jurisdiction as to that
issue. 38 U.S.C.A. 7105 (West 1991); 38 C.F.R. 20.202 (1999).

4 -

REASONS AND BASES FOR FINDING AND CONCLUSIONS

Service Connection for a Thyroid Disorder

The threshold question that must be resolved is whether the veteran
has presented evidence that his claim of service connection for a
thyroid disorder is well grounded. See 38 U.S.C.A. 5107(a) (West
1991); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990). A well-
grounded claim is a plausible claim that is meritorious on its own
or capable of substantiation. See Murphy; 1 Vet. App. at 81. An
allegation alone is not sufficient, the appellant must submit
evidence in support of his claim that would "justify a belief by a
fair and impartial individual that the claim is plausible." 38
U.S.C.A. 5107(a) (West 1991); Tirpak v. Derwinski, 2 Vet. App. 609,
611 (1992).

In order for a claim to be well grounded, there must be competent
evidence of current disability (a medical diagnosis); of incurrence
or aggravation of a disease or injury in service (lay or medical
evidence); and of a nexus between the inservice disease or injury
and the current disability (medical evidence). Caluza v. Brown, 7
Vet. App. 498 (1995).

Service connection may be granted for disability resulting from
disease or injury incurred in or aggravated by active service. 38
U.S.C.A. 1110 (West 1991). Regulations also provide that service
connection may be granted for any disease diagnosed after
discharge, when all of the evidence, including that pertinent to
service, establishes that the disease was incurred in service. 38
C.F.R. 3.303(d) (1999). For the showing of chronic disease in
service there is required a combination of manifestations
sufficient to identify the disease entity and sufficient
observation to establish chronicity at the time, as distinguished
from merely isolated findings or diagnoses including the word
"chronic." Continuity of symptomatology is required where the
condition noted during service is not, in fact, shown to be chronic
or where the diagnosis of chronicity may legitimately be
questioned. When the fact of chronicity in service is not
adequately supported, then a showing of

5 -

continuity after discharge is required to support the claim. 38
C.F.R. 3.303(b) (1999).

Service connection may be granted for a disability resulting from
disease or injury incurred in or aggravated by service. 38 U.S.C.A.
1110. In the case of endocrinopathies, such as a thyroid disorder,
service connection may be presumed if the disease is manifested to
a compensable degree within one year of service. 38 U.S.C.A. 1101,
1112, 1137.

The veteran's service medical records are negative for any
complaints or findings referable to thyroid disease. Service
medical records show that the veteran was declared obese and that
he was placed on a diet. Medical records show that he subsequently
lost weight. A January 1972 electrocardiogram was normal.

Post-service VA examinations in January 1972 and November 1973 were
negative for complaints or diagnosis relevant to a thyroid
disorder. The interim medical record is negative for any pertinent
complaints. At a VA medical examination in August 1995, it was
reported that the veteran had a history of weight loss in 1973,
along with symptoms and signs of hyperthyroidism. It was reported
that the hyperthyroidism was subsequently treated with radioactive
iodine. A physical examination of the neck revealed that the
physician was unable to palpate the thyroid gland. The diagnosis
was history of toxic thyroid treated with radioactive iodine, now
on thyroid maintenance.

In a July 1996 statement from the veteran's spouse, she indicated
that she had been married to the veteran for 24 years, that he had
a thyroid condition that had been diagnosed in 1973.

Received in October 1996 is a clinical record dated in September
1978. The record primarily reported complaints concerning unrelated
physical problems. An entry indicated that the veteran was taking
a thyroid pill.

- 6 -

The veteran asserts that he has Grave's disease that was incurred
during his military service or within the one-year presumptive
period following service.

The service medical records are negative for any complaints or
findings referable to Grave's disease. There is reference in 1978
to the veteran receiving some treatment related to the thyroid;
however, that reference was approximately six years after the
veteran's period of active service. There is no competent medical
evidence of Grave's disease or hyperthyroidism during service or
within one year after service. There is also no competent medical
evidence providing a medical nexus or etiological link between the
veteran's period of service and his current thyroid disorder.

The Board is aware that lay testimony has been provided indicating
that the veteran's Grave's disease symptoms began in 1973. With
respect to this lay testimony, it is important to note that where
the determinative issue involves medical causation, it has been
held that competent medical evidence that a claim is "plausible" is
required in order for the claim to be well grounded. See Kirwin v.
Brown, 8 Vet. App. 148 (1995); Grivois v. Brown, 6 Vet. App. 13 6,
140 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). Lay
testimony is insufficient to fulfill the burden because lay persons
generally like the expertise necessary to opine on matters
involving medical knowledge. Kirwin, 8 Vet. App. at 152; Grivois,
6 Vet. App. at 140; Espiritu v. Derwinski, 2 Vet. App. 492, 494
(1992). The medical report in August 1995, indicating that the
veteran had signs and symptoms of hyperthyroidism in 1973, is
clearly based on history related by the veteran, unenhanced by any
medical comment. It has been held that an appellant cannot
transform bare transcriptions of lay history unenhanced by any
medical comment into competent medical evidence for the purposes of
submitting a well-grounded claim. LeShore v. Brown, 8 Vet. App.
406, 409 (1995). As indicated previously, there is no medical
evidence to support the assertion that a thyroid disorder began
during service or within the applicable one year presumptive period
following service.

7 -

The Board concludes that the veteran has not met the necessary
criteria for a well-grounded claim pursuant to 38 U.S.C.A. 5107(a).
The claim of service connection for a thyroid disorder is not well
grounded.

Increased Evaluation for Residuals of a Fracture of the Right
Acetabulum

With respect to the issue of an increased evaluation for residuals
of a fracture of the right acetabulum, it is noted that in his
October 1996 substantive appeal and in a subsequent statement
submitted in January 1998, the veteran specifically stated that the
benefit that he was seeking for that disorder was a 20 percent
rating. Given that a 20 percent rating was granted for residuals of
a fracture of the right acetabulum in a November 1998 rating
decision, this is considered a full grant of the benefits sought.

Further, in light of that grant of benefits, there remain no
allegations of error of fact or law for appellate consideration.
Under 38 U.S.C.A. 7105, the Board may dismiss any appeal which
fails to allege specific error of fact or law in the determination
being appealed. 38 C.F.R. 20.202. In essence, a "case or
controversy" involving a pending adverse determination that the
appellant has taken exception to does not currently exist. See
Shoen v. Brown, 6 Vet. App. 456, 457 (1994) [quoting Waterhouse v.
Principi, 3 Vet. App. 473 (1992)]. Accordingly, the Board is
without jurisdiction to review the appeal with respect to this
issue and therefore, the claim must be dismissed. See Sabonis v.
Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the
evidence is dispositive, the claim should be denied or the appeal
to the Board terminated because of the absence of legal merit or
the lack of entitlement under the law).

Increased Evaluation for Postoperative Residuals of an Osteoid
Osteoma of the Left Femur with Limitation of Motion of the Left Hip

8 -

An allegation of increased disability generally establishes a well-
grounded claim. Proscelle v. Derwinski, 2 Vet. App. 629 (1992). The
VA has had the veteran examined. The VA has fulfilled its duty to
assist the veteran in the development of the facts pertinent to his
claim for an increased evaluation. 38 U.S.C.A. 5107(a).

Factual Background

An osteoid osteoma distal to the lesser trochanter on the left
femur was discovered by X-ray and excised during service.

Post-service medical records reveal that although the veteran
reported complaints of left thigh pain there was no recurrence of
the osteoid osteoma.

A VA medical examination of the bones was performed in June 1999.
The veteran complained that the bone where the osteoid osteoma had
been excised had not grown back in a uniform fashion. He also
complained of pain and decreased range of motion. He considered the
left thigh pain as a four to five on a scale of one to ten. The
pain was located at the upper anterior and medial aspects of the
thigh. The veteran described the pain as a dull ache. His thigh was
also stiff and weak. He used ibuprofen and elevated his leg on a
routine basis. It was reported that the veteran was medically
retired and that he was unable to stand for long periods due to
severe back pain and left thigh pain.

The physical examination revealed that the veteran ambulated with
a cane and that he had left leg lag. It was reported that there was
no obvious deformity, angulation of false motion, interarticular
involvement, malunion, loose motion, nonunion, or false joint.
There was tenderness over the upper medial and anterior aspect of
the thigh. Muscle strength of the left thigh was 2/5. There was
painful motion throughout range of motion studies. Upon standing
the pelvis tilted to the left slightly. Range of motion studies
revealed that left hip flexion was from 0 to 90 degrees, with pain.
The examiner was able to move the hip to 110 degrees with increased
complaints of pain. Extension of the left hip was to 0 degrees.
Hyperextension was 0 to 25 degrees out of the 0 to 35 degree norm
and slightly

- 9 -

painful. Abduction was from 0 to 3 5 degrees and slightly painful.
Adduction was 0 to 25 degrees. Circumduction was limited. Internal
rotation was from 0 to 30 degrees and slightly painful. External
rotation was from 0 to 40 degrees and slightly painful.

It was indicated that a 1995 X-ray of the left femur revealed
changes suggestive of prior trauma; a prior bone lesion; and that
an old infectious process could not be excluded. There was no
evidence of an active aggressive lesion. It was indicated that
there was no evidence of change since 1995. Status post osteoid
osteoma of the left femur, 1970 with subsequent surgical excision
in 1971; chronic left femur pain with decreased range of motion.

Analysis

Disability evaluations are determined by the application of a
schedule of ratings which is based on average impairment of earning
capacity. 38 U.S.C.A. 1155; 38 C.F.R. Part 4.

The veteran is currently in receipt of a 10 percent disability
evaluation under 38 C.F.R. 4.71a, Diagnostic Code 5015, benign new
growths of bone, rated as arthritis under Diagnostic Code 5002,
that allows 10 percent for limitation of motion of an affected
joint.

The rating provisions of Diagnostic Code 5252 and 5253, involving
limitation of flexion and impairment of a thigh are also applicable
and will be considered. Under Diagnostic Codes 5252 and 5253,
respectively, 20 percent disability evaluations are available for
flexion of a thigh limited to 30 degrees, and limitation of
abduction of a thigh, motion lost beyond 10 degrees. In addition,
a 20 percent disability evaluation is available under Diagnostic
Code 5255 for malunion of the femur with moderate knee or hip
disability. Diagnostic Code 5255, also provides a 60 percent
disability evaluation for fracture of the surgical neck of the
femur with false joint; and 60 and 80 percent disability
evaluations, respectively, for a fracture of the shaft or
anatomical neck of the femur with nonunion, with and without loose
motion.

- 10 -

With regard to range of motion of the left hip and thigh, the VA
rating schedule, 38 C.F.R. 4.71 Plate 11, lists normal hip flexion
as from 0 to 125 degrees; and normal hip abduction from 0 to 45
degrees.

The veteran's continued complaints of pain in the left thigh are
acknowledged. The most recent VA medical examination revealed that
flexion of the left hip was at least to 90 degrees. Abduction of
the left hip was to 35 degrees and adduction was to 25 degrees.
These findings do not equate to either flexion of a thigh limited
to 30 degrees or limitation of abduction of a thigh motion loss
beyond 10 degrees. Further, there is no evidence of a flail left
hip joint or fracture or malunion of the left femur. Based on the
range of motion as reported, it is readily apparent that a rating
in excess of 10 percent cannot be assigned on the basis of
limitation of motion of the left hip. A review of the medical
evidence does not reflect objective evidence of pain greater than
that contemplated by the current rating. Thus, the Board finds that
38 C.F.R.  4.40, 4.45 do not provide a basis for a higher rating.

The Board finds that the veteran's disability picture does not
approximate the criteria necessary for a higher disability
evaluation. 38 C.F.R. 4.7. In conclusion based upon a preponderance
of the evidence, an increased evaluation for the postoperative
residuals of an osteoid osteoma of the left femur with limitation
of motion of the left hip is not warranted.

(CONTINUED ON NEXT PAGE)

ORDER

Service connection for a thyroid disorder is denied.

The claim for an increased evaluation for residuals of a fracture
of the right acetabulum is dismissed.

An increased evaluation for the postoperative residuals of an
osteoid osteoma of the left femur with limitation of motion of the
left hip is denied.

Michael A. Papas
Acting Member, Board of Veterans' Appeals

12 -



